Aflac Incorporated 2009 Form 10-K [d10k.htm]

EXHIBIT 10.36

AMENDMENT TO EMPLOYMENT AGREEMENT

BETWEEN TOHRU TONOIKE AND

AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS

THIS AMENDMENT (“Amendment”) is entered into as of the 9th day of February,
2010, by and between American Family Life Assurance Company of Columbus, a
Nebraska corporation (hereinafter referred to as “Corporation”) and Tohru
Tonoike, (hereinafter referred to as “Employee”).

W I T N E S S E T H:

WHEREAS, Corporation and Employee entered into an Employment Agreement dated
February 1, 2007 (the “Employment Agreement”); and

WHEREAS, Corporation and Employee wish to extend the term of Employee’s
employment with Corporation and as such desire to modify the Employment
Agreement, effective as of February 9, 2010;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
and contained herein, Corporation and Employee agree that the Employment
Agreement shall be modified as follows:

1. References to Employee as “Deputy President” of Aflac Japan throughout the
Agreement shall be replaced with the word “President” to reflect Employee’s
current job title and duties. Specifically, Paragraph 2 shall be amended by
striking the word “Deputy” as well as the parenthetical “(or as President of
AFLAC Japan if so designated)” such that Paragraph 2 now reads as follows:

Employee agrees to provide executive management services as President of Aflac
Japan to Corporation and its subsidiaries and affiliates on a full-time and
exclusive basis; provided, however, nothing shall preclude Employee from
engaging in charitable and community affairs or managing his own or his family’s
personal investments.

2. Paragraph 4 shall be amended to extend the term of the Employment Agreement
by striking the text of the Paragraph in its entirety and replacing it with the
following:

The term of employment under this Agreement shall begin February 1, 2007, and
shall continue until December 31, 2012, unless extended or sooner terminated as
hereinafter provided.



--------------------------------------------------------------------------------

3. Paragraph 8 shall be amended by deleting the second sentence thereof and
replacing it with the following:

This special retirement benefit shall be equal to 110% of the sum of all amounts
actually paid to Employee as performance bonus compensation under Corporation’s
Management Incentive Plan for calendar years 2007, 2008, 2009, 2010, 2011, and
2012 as set forth in Paragraph 7.

4. Except as expressly amended by this Amendment, the Employment Agreement shall
remain in full force and effect in accordance with its terms and continue to
bind the parties.

5. This Amendment shall be effective as of February 9, 2010.

IN WITNESS WHEREOF, Corporation has hereunto caused its duly authorized
executive to execute this Amendment on behalf of Corporation, and Employee has
hereunto set his hand, all being done in duplicate originals, with one original
being delivered to each party, as of the 9th day of February, 2010.

Employee    

American Family Life Assurance

Company of Columbus (Aflac)

/s/ Tohru Tonoike     By:   /s/ Daniel P. Amos Tohru Tonoike      

Daniel P. Amos

Chairman and Chief Executive Officer

    Attest:   /s/ Joey M. Loudermilk      

Joey M. Loudermilk

Corporate Secretary

 

2